I            :     ‘_.: !
. ‘7;

                                                    ...                               ’::; mi
                                                                                            i
                 . ...-                                                      .!-- -
,r i.



 i2,
               .~.I.. _                      .                                             ..:    .
                                        ‘.         Z”...                       :              -:”
  r.-
                       ~FFIOEOFTHEA~~ORNEY                GEN~~~ALoFTEIU~S
                 . t                              JiUsTlN
                                                                                       _'
        -c.wur
        --
                                    .


             lionorable
                      tiOr&  8. GhepQtWd
             Comptrollerof.Publio Aooounts
             Austin,.Texas
                               ..            w-
             Doer Sir:
                                             :Rer .Diatribu


             relatingto the above matter.
             letter reoei*ed iron General




                                                        nG the Dmd mong all
                                                      laina to pensions hsve
                                                     d, shall.we teke into
                                                     of deceased penaloners
                                                    ed and filed?
                                                                 inp,this quos-
                                                                 ,-1942 balance

                    uhen the I$!+2ad velorez~ tax psy?rentswill bogin
        .           to coxiein. The gaqz3nt.airon the fund in Say were
                    S67r743.95. Yach.succeedingaonth the paymnts
                    will decline in Lxeging with the decline in the
                    numb-r 0: penaio~ors.    It is our estiziatet&at at
                    the end of Ociobcr, but before any of the new year’s


                                .
                                    > : i          1
                                     .I   *   .,                .’   ,.


                    .’                                 .   .,




   honorableworge        Ii,Sheppard,Page 2

                                                                          !
        taxes me Gsposited to the fund there’klll be 8
        balance of ag?roximtely
                      .                    In the fund.”
                                -~~721,OOO.C0
             You do    quote fkon a report rr.sde
                                                by the Et&e
   Auditor dated yebruary 28,,1942,whiob $ndioates,that In the
   last ten years approrimtely 31,12l+,987.0,2 heve.been spent
   in xc8intaininghones Sor Confederatesen $nd wonen which sm
   does not include an annual edniuistrationexpense of the
   Conptroller'oDepartment in an approximatemount of $?,OCO.OO
            You edvisc that it has been suggested that the sur-
   flea% the ConfederateFension I'uudbe.:use&to,repky the last
   rcsntioneatmouuts;                      .~,.    :
                   . . : ..:i
             For t& purpose of thle.o&&&~we      nkd~'c&sider‘ ,'
   only the folio-w;uaprovisions of the Constitutionqud statu-
   tory laws:          i ..            .:       ., ,.                         _.


            'Artibiti
                    ~I?% Seotion a, of .th’e
                                           CorAitution of
   Texis, provides as foilo~sr
               *The Legisiature'shallhqve'&~~Dokerto u&e, : "
        sny @ant or authorize-themkin~of arg,.grsnt
        of pub110 moneys to euy lndividual,'aasooiation
        of individuals,.,~~olpal or other corporations
        whatsoever; provided,~ho'tiever, 'theS,eglnlature~&p
        grant aid to SndiSent and disabled~CqnfedaraCe.;sol-
        diera and.seilors ur?d.er kuch rcEulatiotis  and lo%&
        tations es my be demed by the Lczislatura’      as’ex-
        podlent. end to their ~Ldows in iucimnt oiroB:-
        etances un&?r such remulstions snd lirultetions      as
        nag be d.ee~edby the Lori.sl~nture 8s ermdient; . .
         .~. and also gxmt for the estsblisizmt e!:dmain-
        teoancc of a,hoge for said ‘soldiersand eriilorn,
        their vioes end v;idom acd v:o~:cu
     ;y*:~:-~Cdnfea*‘,                     uho side6 in the
VS.‘             rc!c.~,,,~~der~..~~hh-:raCuis.t3.0~3
                                              and~llx3.tat,ioqe:
        as p.eyte provided’for by law; provided the Lcgis-
        lature cay ~providefor hushacd cud wife to rszain
        together in the horn.. Th’%exeis hereby levied in
        addition to cl1 other taxes heretofore u&ref.tt”cd
        byethe Cocstitutlonof Texas, a State     nh vcloren.
        tax on proncrty~of 3ewn    f&07) ccnta oa the 030
        hundred (.ziiOO) dollars valustion for the purpose
        of orcstins B special fund for the poymmt of pen-
         eionu for zervico~ in the Confedorute6m.y and navy,
         frontier ori:anlzaZions 6nd~the r:lliti~a of the State
                             ._
                    .’


      ,’                 .




mnorable~~George8. +epperb,
         ..

           or Texas;   ana for
                           the v&lo;vsor such soldier3 serv-
           ing fin 3cia  srz!la3,
                             nevies, orfganlzationsor mill-
    * . tic!;provided that the'ic~islaturelcayreauce ths
        tax rate herein IcvioC, and providea further, that
        the.provisions of thi3 section &hsll.not be con-.
        strucd DO aa to sreveot the gml;t of ala ~ln,c3303
        of pub110 oalanLty.n .(Undersoorin&ours)
                                                                    ‘. .‘.    .’


                  Artlole',6221,                                       \';
                              . V.,
                                . A, Cy !ZLip~ovid&a3   follow3r
                                                            .
             ..._
                  *Cn the 1st &y oi'eaoh &a%&       m&t&  the
           Co&troller ~ehall.-psyto.eeoh refried mteren w&o
           is   living with. his wire, B pension or i%rty Dol-
           lars ($50.001 per nonth.Zor as-long 33 they both
           may live, anilsfter the deeth.or either party,
           .then’the said .yeterenor hL oPla0w stilly living
           shall only.araw en einountequal:to other vetcrsns
           or ,tbeirwidowa.. To.cash Veteran now ukarrled
           or a wiaower or.wMow who ‘13 'Xlrewln&  9 pension or
           whose applicationmzy.be hersafter approve&,:-shsill
.          be pai& the ‘EU~ .oi’ 'Twenty-fiveI)oll3re($25.00)
           pei?wonth for 'eeh&h mcr, and tho remainder or saia
           jennion fund (3fter rcinbu--'-- A%- ---.----Revenue
           ma    ror 8nY eavancfn3cnt  t                  1the
                            tall.be ef4u&W moratiea aEong 811~               _,
                                       claS.r33
                                              toe-~ensiorshave
                       ,-shod..s~oriled. %I.1:peksionssh$Q be-
            &In on the first dey.or 'thocalenaar month follow-
           ,inti:
                the approve1 of the smlioation.*
                                       --            (fsnderecor-
                                         :’   .,
           ing   our%--             :’

       _. We:eh3vo.bee&unable to rin& ahy~anthor$tlesk&oh    ',
speoiiipal~g,~relate~~to‘y~our
                            'questiossana~em therefore.rele-
Eated to e oonsiberation~of'thegeasrel ooestruotlonsplsoet:
on ponslon lews ana to an interpretationof th3.statute3 ana
constitutionalprovisions applying to our'partioulergroblens.



                "Thb unquest%omdru~e'io that a pension
           wanted by public authorities 13 not 3 oontxoct-
           uol obl5gti.m but a gxstuitous allowance, in ,tho
           cOnCinuaocc of u;hichthe 2)msionar hss CD vesten
           rights; snfithat a pemion is acc0rili;lgl.yterma-
           blo at t&i0vii11 017th0 grtthtO?,either ~ii>
                                                      vkole or ..
 RonorableGeorie R. mappard, P&e          k         :..
                   .
        *a,
       in part." 21 R. C. I,.,s8OtiOn 7, page 242, et
       seq. D8% 8160 32 T. J. pp..769 et Seq.; 54 A. L.
       R. pp. 943 et se?.; Chalk v. Darden, 47 Tex. 438.
              k'e observe th@t th8 QCUStitlltiOIlti       PrOViSiOn r8-,
 latingto Uonfederate pensions above does notoontain any
'.speciriio  langueg8 0ontrOlling the dietribution0r the rmd
 oollaotedthereunder but speoifioallpaeys that *the'l.egis-
 lature may grent.%ld. 6~~           .~under such regulations and Mimi-
 tetiona as may be deemed es expedient". In pursueno to the
 above constitutionalauthority the Leglsletur8 enaoted Arti-
 018,‘6221, V:A.       c.. s .,.whioh contains the only provisions
 llOw On th8   StfAtUtWS     W3tth[i     forth derinit8 dire&ions iOr            .i.,
 .paying8Uoh pehsions; f&i018 6,221, 89 above set Out, pro-
 vides thet each marri8d.Yeteranshall reoeiveyifty Dollars
 per month and each unmarried vetcran, wid0~8r             or widow; shall
 be paid the.sum of Twenty-rive Dollars .pcrmonth and then
 states "the remainder          or. said penf&on fund. . ..shall be
 equally proreted emonE 811 or said pansloners whose claims
 to pensions h&V8 been6stablished eod ii18dw. This 18St
 quoted~cleusa~do8snot ,stipuletewhather such remainder shall
 be equally prorated.tomarried .end.            unmarriedveteran8 or
 widows 8lik8; when such~.proration~should            be oaltulated or
 mede; or'whether or not 'the claims ot d8086Sed pensioners
 shonld be oonsldered in such proration..-
            The general WI8 &i to ind8riniteprovlslons’of
 sttatutes is that such portiono ere unenforoeable~88 is dhovn-
 by the following quotetionr
           *An eot o+ the Ie&slatdre, to hnve.tha force
      and efreat 0r a law, mustbe intelligibly,expressed.
      Xhere the term3 of an aot.are co vague a8 to Oonv8y
     "no definite nuanlng to those vhose duty it Is to
                                               it is in-
      oxecutc it, ni~~steyi~a,lly.o~~jud~cfally,                             j
                w 5g'Corpiis'JuriS.
      ~op6rotlvs.                   pp..691 et seq. ~fss
      also 25 R. C. L. pp. 810 et seq and authorities
      there oited.
          The authorities indio%te thst such unQnfOroe%bl8
 provisionszay be %opsratcd ani!rerralni2~portfons of the stot-
 ut8 e&forced.
            ~klthou$~ an ect is open to thooritlciam
       of lndefinitcncssand uncertnicty~asto eo:deot
       Its provisions, such -factwill not render lt.vold
                                                                                    :
                                                            :.~ _....
                                                                    -   4%

-&norable George &Sheppard!    P8ge 5
                ,.
                                                .
     r0F unoertaintyin Its aore esro&lal pr&lsions'
     so long as they 8~8 capable of enlor~emmt, or
 ' ' in so far as the other provisions of the sot axe
     oleerend ds~lnlto.n 59 Corpus JuI'i8.2~. 604.
     %Q also 25 3.C.L. pp. 511 et seq. and authori;
     ties oited..
          .-ieniionseuoh 88 thorn under disoussionere gI-;FatL&
 tous allow8nc88vihiohshould,bedetinitoly provided for by
 statute.' bh8n w8 observe how.inderin~te is the language ln
 Article 6221 IT.A. C.S. whichrefers to eny rersinder in th8
 CoafederateFension i?und,we cennot.esoepethe conclusion
 that~such ,lenguagemist reii; -although the.other portions or
 this statute are definite and tbbra~ore eriforce8bLe. ',
                                               I'
                                                .._,:
           you 8r.eth&eio2& 8dvised“thatth&rplua.in       th8
"Confederate?ension Tuna'is not~subjoct.to~proratlon   enong
 said penslonereatid,thatitis our opinion thet ~0 peymnts
 may be ztadeir@a said fund except those specificallysot out
 i&the statutes ieleting thereto. This anaVer precludes the
 neoessityior's reply.to your other questions.     .
                       :                '~~
                                          c-Yoursvery truly:.'
                                                      OF TE?xAs